Case 3:17-cv-00072-NKM-JCH Document 649-2 Filed 02/12/20 Page 1 of 10 Pageid#:
                                   8625




                   EXHIBIT B
       Case 3:17-cv-00072-NKM-JCH Document 649-2 Filed 02/12/20 Page 2 of 10 Pageid#:
                                          8626

Brittany Zhang

From:                                     Bobby Williams <bwilliams@idsinc.com>
Sent:                                     Tuesday, February 11, 2020 7:36 AM
To:                                       Jessica Phillips; Ken Kim
Cc:                                       Michael Bloch; Yotam Barkai; iDS_SINKS-02678
Subject:                                  RE: Sines et al v. Kessler et al Order


CAUTION: External email. Please do not respond to or click on links/attachments unless you recognize the sender.




That is correct Jessica.

---
Bobby Williams, EnCE, GCFE
Managing Consultant
Direct: 202.249.7834
Mobile: 202.642.2113




iDS is a proud Chambers and Partners Band 1 Ranked eDiscovery provider!
https://www.chambersandpartners.com/12788/2817/editorial/58/1#22770855_editorial


From: Jessica Phillips <jphillips@bsfllp.com>
Sent: Monday, February 10, 2020 6:25 PM
To: Bobby Williams <bwilliams@idsinc.com>; Ken Kim <kkim@idsinc.com>
Cc: Michael Bloch <mbloch@kaplanhecker.com>; Yotam Barkai <ybarkai@bsfllp.com>; iDS_SINKS-02678 <ids_sinks-
02678@idsinc.com>
Subject: RE: Sines et al v. Kessler et al Order

Thanks for the update, Bobby. To be clear, you were able to access Cvillereports@gmail.com by using
deplorabletruth@gmail.com?


Jessica E. Phillips
Partner

BOIES SCHILLER FLEXNER LLP
1401 New York Ave., NW
Washington, DC 20005
(t) +1 202 895 7592
(m) +1 312 493 7114
jphillips@bsfllp.com
www.bsfllp.com

On February 10, 2020 at 6:18:37 PM EST, Bobby Williams <bwilliams@idsinc.com> wrote:

CAUTION: External email. Please do not respond to or click on links/attachments unless you recognize the sender.


                                                                         1
       Case 3:17-cv-00072-NKM-JCH Document 649-2 Filed 02/12/20 Page 3 of 10 Pageid#:
                                          8627

Collection is in progress.

---
Bobby Williams, EnCE, GCFE
Managing Consultant
Direct: 202.249.7834
Mobile: 202.642.2113




iDS is a proud Chambers and Partners Band 1 Ranked eDiscovery provider!
https://www.chambersandpartners.com/12788/2817/editorial/58/1#22770855_editorial


From: Bobby Williams
Sent: Monday, February 10, 2020 6:16 PM
To: Jessica Phillips <jphillips@bsfllp.com>; Ken Kim <kkim@idsinc.com>
Cc: Michael Bloch <mbloch@kaplanhecker.com>; Yotam Barkai <ybarkai@bsfllp.com>; iDS_SINKS-02678
<ids_sinks-02678@idsinc.com>
Subject: RE: Sines et al v. Kessler et al Order

All,

Here is where we stand. I was able to get to this point on Friday:




                                                                         2
                   Case 3:17-cv-00072-NKM-JCH Document 649-2 Filed 02/12/20 Page 4 of 10 Pageid#:
                                                      8628

I set a reminder to check for today 4pm. This is where we are now:




I will attempt to start collection now.
---
Bobby Williams, EnCE, GCFE
Managing Consultant
Direct: 202.249.7834
Mobile: 202.642.2113
     Right-click here to download pictures. To help protect y our priv acy , Outlook prev ented automatic
     download of this picture from the Internet.




iDS is a proud Chambers and Partners Band 1 Ranked eDiscovery provider!
https://www.chambersandpartners.com/12788/2817/editorial/58/1#22770855_editorial


From: Jessica Phillips <jphillips@bsfllp.com>
Sent: Friday, February 7, 2020 3:04 PM
To: Bobby Williams <bwilliams@idsinc.com>; Ken Kim <kkim@idsinc.com>
Cc: Michael Bloch <mbloch@kaplanhecker.com>; Yotam Barkai <ybarkai@bsfllp.com>; iDS_SINKS-02678
<ids_sinks-02678@idsinc.com>
Subject: RE: Sines et al v. Kessler et al Order

Please let me know if you have any questions about exactly what to do.

Jessica E. Phillips
Partner

BOIES SCHILLER FLEXNER LLP
1401 New York Ave., NW
Washington, DC 20005

                                                                                                            3
                   Case 3:17-cv-00072-NKM-JCH Document 649-2 Filed 02/12/20 Page 5 of 10 Pageid#:
                                                      8629
(t) +1 202 895 7592
(m) +1 312 493 7114
jphillips@bsfllp.com
www.bsfllp.com


From: Bobby Williams [mailto:bwilliams@idsinc.com]
Sent: Friday, February 7, 2020 3:03 PM
To: Ken Kim <kkim@idsinc.com>; Jessica Phillips <jphillips@bsfllp.com>
Cc: Michael Bloch <mbloch@kaplanhecker.com>; Yotam Barkai <ybarkai@bsfllp.com>; Jessica Phillips
<jphillips@bsfllp.com>; iDS_SINKS-02678 <ids_sinks-02678@idsinc.com>
Subject: RE: Sines et al v. Kessler et al Order


CAUTION: External email. Please do not respond to or click on links/attachments unless you recognize the sender.




All, I will review the order and proceed as appropriate based on the available information.

---
Bobby Williams, EnCE, GCFE
Managing Consultant
Direct: 202.249.7834
Mobile: 202.642.2113
     Right-click here to download pictures. To help protect y our priv acy , Outlook prev ented automatic
     download of this picture from the Internet.




iDS is a proud Chambers and Partners Band 1 Ranked eDiscovery provider!
https://www.chambersandpartners.com/12788/2817/editorial/58/1#22770855_editorial


From: Ken Kim <kkim@idsinc.com>
Sent: Friday, February 7, 2020 2:32 PM
To: Jessica Phillips <jphillips@bsfllp.com>; Bobby Williams <bwilliams@idsinc.com>
Cc: Michael Bloch <mbloch@kaplanhecker.com>; Yotam Barkai <ybarkai@bsfllp.com>; Jessica Phillips
<jphillips@bsfllp.com>; iDS_SINKS-02678 <ids_sinks-02678@idsinc.com>
Subject: FW: Sines et al v. Kessler et al Order
Importance: High

Hi Jessica:

I am forwarding your email with attachment to the iDS team.

Bobby:

Do you have bandwidth to address the below request ASAP? And please advise if you have any questions
concerning the below.

Thanks,
Ken

Kenneth Kim
Consultant, Discovery Services
iDiscovery Solutions
Mobile: 267.847.4876
                                                                                                            4
       Case 3:17-cv-00072-NKM-JCH Document 649-2 Filed 02/12/20 Page 6 of 10 Pageid#:
                                          8630


iDS is a proud Chambers and Partners Band 2 Ranked eDiscovery provider!
https://www.chambersandpartners.com/12788/2817/editorial/58/1#22770855_editorial


From: Jessica Phillips <jphillips@bsfllp.com>
Sent: Friday, February 7, 2020 2:09 PM
To: Ken Kim <kkim@idsinc.com>
Cc: Michael Bloch <mbloch@kaplanhecker.com>; Yotam Barkai <ybarkai@bsfllp.com>; Jessica Phillips
<jphillips@bsfllp.com>
Subject: Sines et al v. Kessler et al Order
Importance: High

Ken,

Please the attached order from Judge Moon. We asked him to order that iDS be able to try to access the
Cvillereports@gmail.com email address by using Kline’s deplorabletruth email address. You have access to that
email address and we have very good reason to believe that it is associated with the cvillereports@gmail.com
email address. We would like you to try to recover the password to the cvillereports email account by using your
access to deplorabletruth. If this is not clear, let’s have a call to walk through it. We would like to do this ASAP.

Thanks,

Jessica E. Phillips
Partner

BOIES SCHILLER FLEXNER LLP
1401 New York Ave., NW
Washington, DC 20005
(t) +1 202 895 7592
(m) +1 312 493 7114
jphillips@bsfllp.com
www.bsfllp.com




From: ecfnoticing@vawd.uscourts.gov <ecfnoticing@vawd.uscourts.gov>
Sent: Friday, February 7, 2020 1:39 PM
To: vawd_ecf_nef@vawd.uscourts.gov
Subject: Activity in Case 3:17-cv-00072-NKM-JCH Sines et al v. Kessler et al Order


                                                                         5
      Case 3:17-cv-00072-NKM-JCH Document 649-2 Filed 02/12/20 Page 7 of 10 Pageid#:
                                         8631
[External]


This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT RESPOND to this e-mail
because the mail box is unattended.
***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits attorneys of
record and parties in a case (including pro se litigants) to receive one free electronic copy of all documents
filed electronically, if receipt is required by law or directed by the filer. PACER access fees apply to all other
users. To avoid later charges, download a copy of each document during this first viewing. However, if the
referenced document is a transcript, the free copy and 30 page limit do not apply.

                                                U.S. District Court

                                           Western District of Virginia

Notice of Electronic Filing

The following transaction was entered on 2/7/2020 at 1:39 PM EST and filed on 2/7/2020
Case Name:       Sines et al v. Kessler et al
Case Number:     3:17-cv-00072-NKM-JCH
Filer:
Document Number: 644


Docket Text:
ORDER GRANTS Plaintiffs' Request [631] and ORDERS that the Third-Party Discovery Vendor
may attempt to access the CvilleReports email address, image the contents of that email
address, and produce such documents directly to Plaintiffs' counsel, subject to the same terms
concerning purportedly privileged documents as in the Court's Order of January 22, 2020 (Dkt.
638 at 3). Signed by Senior Judge Norman K. Moon on 2/7/20. (Order mailed to Pro Se Parties
Elliot Kline, Dillon Hopper and Matthew Heimbach via US Mail (and emailed); and also emailed
to Christopher Cantwell and Robert Ray)(jcj)


3:17-cv-00072-NKM-JCH Notice has been electronically mailed to:

Elmer Woodard (Terminated)      isuecrooks@comcast.net

Robert T. Cahill rcahill@cooley.com, droelofs@cooley.com, ebolton@cooley.com, efiling-
notice@ecf.pacerpro.com, jvanbenten@cooley.com, slappin@cooley.com

David E. Mills   dmills@cooley.com

David Leon Campbell     dcampbell@dhdglaw.com

Erin Boyd Ashwell     eashwell@woodsrogers.com

John Benjamin Rottenborn      brottenborn@woodsrogers.com

Bryan Jeffrey Jones    bryan@bjoneslegal.com

James Edward Kolenich (Terminated)      Jek318@gmail.com
                                                             6
      Case 3:17-cv-00072-NKM-JCH Document 649-2 Filed 02/12/20 Page 8 of 10 Pageid#:
                                         8632

Joshua Michael Siegel      jsiegel@cooley.com

Roberta Ann Kaplan        rkaplan@kaplanandcompany.com

Alan Levine     alevine@cooley.com, efiling-notice@ecf.pacerpro.com, hector-gonzalez-3380@ecf.pacerpro.com

Julie Eden Fink       jfink@kaplanandcompany.com

Christopher Bradford Greene cgreene@kaplanandcompany.com, aconlon@kaplanhecker.com,
ebyoung@kaplanandcompany.com, jgreene@kaplanandcompany.com, rtuchman@kaplanandcompany.com

Seguin Layton Strohmeier sstrohmeier@kaplanandcompany.com, jkay@kaplanhecker.com,
kmagun@kaplanandcompany.com, tbland@kaplanandcompany.com

Yotam Barkai      ybarkai@bsfllp.com

Philip Matthew Bowman         pbowman@bsfllp.com

Joshua James Libling      jlibling@bsfllp.com

Karen Leah Dunn         kdunn@bsfllp.com

William Anthony Isaacson       wisaacson@bsfllp.com

Joshua Adam Matz         jmatz@kaplanandcompany.com

Gabrielle E. Tenzer      gtenzer@kaplanhecker.com

John A. DiNucci       dinuccilaw@outlook.com, dinuccilaw@verizon.net

Jessica E. Phillips    jphillips@bsfllp.com, sginsberg@bsfllp.com

Michael Low Bloch        mbloch@kaplanhecker.com

William Edward ReBrook, IV.       edward@rebrooklaw.com

3:17-cv-00072-NKM-JCH Notice has been delivered by other means to:

Vanguard America
c/o Dillon Hopper


Christopher Cantwell


David Duke(Terminated)
240 Garden Avenue
Mandeville, LA 70471

James Hart Stern(Terminated)
12625 Frederick Street

                                                              7
        Case 3:17-cv-00072-NKM-JCH Document 649-2 Filed 02/12/20 Page 9 of 10 Pageid#:
                                           8633
Suite I-5
Moreno Valley, CA 92553

John Doe(Terminated)
98 West 1st Street
Yuma, AZ 85364

Matthew Heimbach
P.O. Box 278
Steubenville, OH 43592

Michael Enoch Peinovich(Terminated)
P.O. Box 1069
Hopewell Junction, NY 12533

Robert Azzmador Ray

The following document(s) are associated with this transaction:

Document description:Main Document
Original filename:n/a
Electronic document Stamp:
[STAMP dcecfStamp_ID=1052918722 [Date=2/7/2020] [FileNumber=3475839-0]
[1db5c101f8a529dd34668c4a39e43d2768c3f0a29be0cd1df5140bb4a5bd3bc8d1c5
751e4cab8316382080c3adb4a6498c1bc4a7c5ce59cf2d0e398bef2d84b6]]




This email message is for the sole use of the intended recipient(s) and may contain confidential and privileged information. Any unauthorized review,
use, disclosure or distribution is prohibited. If you are not the intended recipient, please contact the sender by reply email and destroy all copies of the
original message. If you are the intended recipient, please be advised that the content of this message is subject to access, review and disclosure by
the sender's Email System Administrator.




The information contained in this electronic message is confidential information intended only for the use of the named recipient(s) and may contain
information that, among other protections, is the subject of attorney-client privilege, attorney work product or exempt from disclosure under applicable
law. If the reader of this electronic message is not the named recipient, or the employee or agent responsible to deliver it to the named recipient, you
are hereby notified that any dissemination, distribution, copying or other use of this communication is strictly prohibited and no privilege is waived. If you
have received this communication in error, please immediately notify the sender by replying to this electronic message and then deleting this electronic
message from your computer. [v.1 08201831BSF]
INFORMATION CLASSIFICATION NOTICE: This electronic communication (including any attachments) is intended
to be viewed only by the individual(s) to whom it is addressed. It may contain information that is privileged,
proprietary, confidential and/or protected from disclosure by applicable law. Any disclosure, dissemination,
distribution, copying, exporting or other use of this communication or any attached document(s) other than for
the purpose intended by the sender is strictly prohibited without prior written permission from the sender. If
you have received this communication in error, please notify the sender immediately by reply e-mail and
promptly destroy all electronic and printed copies of this communication and any attached documents.
INFORMATION CLASSIFICATION NOTICE: This electronic communication (including any attachments) is intended
to be viewed only by the individual(s) to whom it is addressed. It may contain information that is privileged,
proprietary, confidential and/or protected from disclosure by applicable law. Any disclosure, dissemination,
distribution, copying, exporting or other use of this communication or any attached document(s) other than for
the purpose intended by the sender is strictly prohibited without prior written permission from the sender. If
you have received this communication in error, please notify the sender immediately by reply e-mail and
promptly destroy all electronic and printed copies of this communication and any attached documents.
                                                                                    8
     Case 3:17-cv-00072-NKM-JCH Document 649-2 Filed 02/12/20 Page 10 of 10 Pageid#:
                                                        8634
INFORMATION CLASSIFICATION NOTICE: This electronic communication (including any attachments) is
intended to be viewed only by the individual(s) to whom it is addressed. It may contain information that is
privileged, proprietary, confidential and/or protected from disclosure by applicable law. Any disclosure,
dissemination, distribution, copying, exporting or other use of this communication or any attached document(s)
other than for the purpose intended by the sender is strictly prohibited without prior written permission from the
sender. If you have received this communication in error, please notify the sender immediately by reply e-mail
and promptly destroy all electronic and printed copies of this communication and any attached documents.




                                                        9
